
	
		II
		109th CONGRESS
		2d Session
		S. 3618
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mrs. Clinton (for
			 herself, Mr. Leahy,
			 Mr. Jeffords, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Champlain Quadricentennial Commemoration
		  Commission, the Hudson-Fulton 400th Commemoration Commission, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Hudson-Fulton-Champlain Quadricentennial Commemoration Act
			 of 2006.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Findings and Purpose
					Sec. 101. Findings and purpose.
					Sec. 102. Coordination.
					Title II—Champlain Quadricentennial Commemoration
				Commission
					Sec. 201. Definitions.
					Sec. 202. Champlain Quadricentennial Commemoration
				Commission.
					Sec. 203. Audit of Commission.
					Sec. 204. Authorization of appropriations.
					Title III—Hudson-Fulton 400th Commemoration
				Commission
					Sec. 301. Definitions.
					Sec. 302. Hudson-Fulton 400th Commemoration
				Commission.
					Sec. 303. Audit of Commission.
					Sec. 304. Authorization of appropriations.
				
			IFindings and
			 Purpose
			101.Findings and
			 purpose
				(a)FindingsThe
			 Congress finds the following:
					(1)The first European
			 exploration of the Hudson River and Lake Champlain and the introduction of
			 steam navigation to maritime commerce were events of major historical
			 importance, both in the United States and internationally.
					(2)In 1609,
			 Englishman Henry Hudson, acting in the service of the Dutch East India Company,
			 was the first European to sail up the river later named for him in the vessel
			 HALF MOON. Also in 1609, French explorer Samuel de Champlain was the first
			 European to see the lake later named for him, as well as the shores of Northern
			 New York and Vermont.
					(3)These voyages were
			 two of the most significant passages in the European exploration and discovery
			 of America, and included two of the earliest contacts in the New World between
			 Native Americans and Europeans.
					(4)These explorations
			 led to the establishment of Fort Orange, a Dutch (and later English) settlement
			 of what is now the capital city of the State of New York, as well as the
			 establishment of French trading posts, military posts, and settlements as far
			 south as Lake George. From these early establishments came trade, commerce,
			 cultural, and religious impact deep into the Mohawk Valley and as far west as
			 Lake Erie. These settlements influenced the Nation’s history, culture, law,
			 commerce, and traditions of liberty that extend to the present day, and that
			 are constantly reflected in the position of the United States as the leader of
			 the nations of the free world.
					(5)In
			 1807, Robert Fulton navigated the Hudson River from the city of New York to
			 Albany in the steamboat CLERMONT, successfully inaugurating steam navigation on
			 a commercial basis. This event is one of the most important events in the
			 history of navigation. It revolutionized waterborne commerce on the great
			 rivers of the United States, transformed naval warfare, and fostered
			 international relations through transoceanic travel and trade.
					(6)In 1909, the
			 Congress authorized a Champlain Tercentennial Commission and supported its
			 activities. The Congress recognized the 350th anniversary by establishing a
			 similar commission to coordinate Federal participation in the 1959 celebration
			 of Hudson’s and Champlain’s discoveries.
					(7)The National Park
			 Service owns and operates significant resources in New York related to the
			 early history of the Nation and the Hudson River Valley.
					(8)In 2000, Canada’s
			 Province of Quebec established a Quebec 400 Commission with a budget in excess
			 of $1,000,000, of which commemoration of the 1609 Champlain voyage into the
			 Lake Champlain region is a part.
					(9)In 2002, the State
			 of New York established a Hudson-Fulton-Champlain Commission.
					(10)In 2003, the
			 State of Vermont established a Lake Champlain Quadricentennial
			 Commission.
					(b)PurposeThe
			 purpose of this Act is to establish the Champlain Quadricentennial
			 Commemoration Commission and the Hudson-Fulton 400th Commemoration Commission,
			 to—
					(1)ensure a suitable
			 national observance of the Henry Hudson, Robert Fulton, and Samuel de Champlain
			 2009 commemorations through cooperation with and assistance to the programs and
			 activities of New York, Vermont, and the commemorative commissions formed by
			 these States;
					(2)assist in ensuring
			 that Hudson-Fulton-Champlain 2009 observances provide an excellent visitor
			 experience and beneficial interaction between visitors and the natural and
			 cultural resources of the New York and Vermont sites;
					(3)assist in ensuring
			 that Hudson-Fulton-Champlain 2009 observances are inclusive and appropriately
			 recognize the diverse Hudson River and Lake Champlain Valley communities that
			 developed over four centuries;
					(4)facilitate
			 international involvement, including the involvement of the commemorative
			 commission formed by Canada, in the Hudson-Fulton-Champlain 2009
			 observances;
					(5)support and
			 facilitate marketing efforts for a commemorative coin, a commemorative stamp,
			 and related activities for the Hudson-Fulton-Champlain 2009 observances;
					(6)assist in the
			 appropriate development of heritage tourism and economic benefits to the United
			 States; and
					(7)support and
			 facilitate the related efforts of the Lake Champlain Basin Program in the
			 coordination of efforts to commemorate the voyage of Samuel de
			 Champlain.
					102.CoordinationThe two commissions established under this
			 Act shall ensure coordination of their activities to achieve seamless and
			 successful commemorations, and ensure consistency with the plans and programs
			 of the commemorative commissions established by the States of New York and
			 Vermont.
			IIChamplain
			 Quadricentennial Commemoration Commission
			201.DefinitionsIn this title:
				(1)CommemorationThe
			 term commemoration means the commemoration of the 400th
			 anniversary of Samuel de Champlain’s voyage.
				(2)CommissionThe
			 term Commission means the Champlain Quadricentennial Commemoration
			 Commission established by section 202(a).
				(3)Lake Champlain
			 Basin ProgramThe term Lake Champlain Basin Program
			 means the partnership with Federal agencies established by the States of New
			 York and Vermont under section 120 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1270) to implement the Lake Champlain management plan entitled
			 Opportunities for Action.
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(5)StatesThe
			 term States—
					(A)means the States
			 of New York and Vermont; and
					(B)includes agencies
			 and other entities of each such State.
					202.Champlain
			 Quadricentennial Commemoration Commission
				(a)In
			 generalThe Secretary shall establish a commission to be known as
			 the Champlain Quadricentennial Commemoration Commission.
				(b)Membership
					(1)In
			 generalThe Commission shall be composed of 11 members, of
			 whom—
						(A)2 members shall be
			 employees of the National Park Service, of whom—
							(i)one
			 shall be the Director of the National Park Service (or a designee of the
			 Director); and
							(ii)one
			 shall be an employee of the National Park Service having experience relevant to
			 the commemoration, who shall be appointed by the Secretary;
							(B)4 members shall be
			 appointed by the Secretary from among individuals who, on the date of the
			 enactment of this Act, are serving as members of the State of New York’s
			 Hudson-Fulton-Champlain Quadricentennial Commission and are residents of the
			 Champlain Valley;
						(C)4 members shall be
			 appointed by the Secretary from among individuals who, on the date of the
			 enactment of this Act, are serving as members of the State of Vermont’s Lake
			 Champlain Quadricentennial Commission and are residents of Vermont; and
						(D)one member shall
			 be appointed by the Secretary from among individuals who have an interest in,
			 demonstrated their support for, and demonstrated expertise appropriate to, the
			 commemoration, and are knowledgeable of the Champlain Valley.
						(2)Term;
			 vacancies
						(A)TermEach
			 member of the Commission shall be appointed for the life of the
			 Commission.
						(B)Vacancies
							(i)In
			 generalA vacancy on the Commission shall be filled in the same
			 manner in which the original appointment was made.
							(ii)Partial
			 termA member appointed to fill a vacancy on the Commission shall
			 serve for the remainder of the term for which the predecessor of the member was
			 appointed.
							(3)Meetings
						(A)In
			 generalThe Commission shall meet—
							(i)at
			 least twice each year; or
							(ii)at
			 the call of the chairperson or the majority of the members of the
			 Commission.
							(B)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold the
			 initial meeting of the Commission.
						(4)Chairperson and
			 vice chairperson
						(A)In
			 generalThe Commission shall elect the chairperson and the vice
			 chairperson of the Commission on an annual basis.
						(B)Vice
			 chairpersonThe vice chairperson shall serve as the chairperson
			 in the absence of the chairperson.
						(5)QuorumA
			 majority of voting members of the Commission shall constitute a quorum, but a
			 lesser number may hold meetings.
					(6)VotingThe
			 Commission shall act only on an affirmative vote of a majority of the voting
			 members of the Commission.
					(c)Duties
					(1)In
			 generalThe Commission shall—
						(A)plan, develop, and
			 execute programs and activities appropriate to commemorate the 400th
			 anniversary of the voyage of Samuel de Champlain, the first European to
			 discover and explore Lake Champlain;
						(B)facilitate
			 Champlain-related activities throughout the United States;
						(C)coordinate its
			 activities with State commemoration commissions and appropriate Federal
			 Government entities, including the Departments of Agriculture, Defense, State,
			 and Transportation, the Lake Champlain Basin Program, the National Endowment
			 for the Humanities and the National Endowment for the Arts, and the Smithsonian
			 Institution;
						(D)encourage civic,
			 patriotic, historical, educational, artistic, religious, economic, and other
			 organizations throughout the United States to organize and participate in
			 anniversary activities to expand the understanding and appreciation of the
			 significance of the voyage of Samuel de Champlain;
						(E)provide technical
			 assistance to States, localities, and nonprofit organizations to further the
			 commemoration;
						(F)coordinate and
			 facilitate for the public scholarly research on, publication about, and
			 interpretation of, the voyage of Samuel de Champlain;
						(G)ensure that the
			 Champlain 2009 anniversary provides a lasting legacy and long-term public
			 benefit by assisting in the development of appropriate programs and
			 facilities;
						(H)assist in ensuring
			 that the observances of the voyage of Samuel de Champlain are inclusive and
			 appropriately recognize the experiences and heritage of all people present when
			 Samuel de Champlain arrived in the Champlain Valley; and
						(I)consult and
			 coordinate with the Lake Champlain Basin Program and other relevant
			 organizations in the planning and development of programs and activities for
			 the commemoration of the voyage of Samuel de Champlain.
						(2)Strategic plan
			 and annual performance plansThe Commission shall prepare a
			 strategic plan in accordance with section 306 of title 5, United States Code,
			 and annual performance plans in accordance with section 1115 of title 31,
			 United States Code, for the activities of the Commission carried out under this
			 Act.
					(3)Reports
						(A)Annual
			 reportThe Commission shall submit to the Congress an annual
			 report that contains a list of each gift, bequest, or devise with a value of
			 more than $250, together with the identity of the donor of each such gift,
			 bequest, or devise.
						(B)Final
			 reportNot later than September 30, 2010, the Commission shall
			 submit to the Secretary a final report that contains—
							(i)a
			 summary of the activities of the Commission;
							(ii)a
			 final accounting of funds received and expended by the Commission; and
							(iii)the findings and
			 recommendations of the Commission.
							(d)Powers of the
			 Commission
					(1)In
			 generalThe Commission may—
						(A)solicit, accept,
			 use, and dispose of gifts, bequests, or devises of money or other real or
			 personal property for the purpose of aiding or facilitating the work of the
			 Commission;
						(B)appoint such
			 advisory committees as the Commission determines to be necessary to carry out
			 this Act;
						(C)authorize any
			 member or employee of the Commission to take any action that the Commission is
			 authorized to take by this Act;
						(D)subject to the
			 availability of appropriations, procure supplies, services, and property, and
			 make or enter into contracts, leases, or other legal agreements, to carry out
			 this Act, except that any contracts, leases, or other legal agreements made or
			 entered into by the Commission directly or with administrative assistance from
			 the Lake Champlain Basin Program shall not extend beyond the date of the
			 termination of the Commission;
						(E)use the United
			 States mails in the same manner and under the same conditions as other Federal
			 agencies;
						(F)subject to
			 approval by the Commission and the availability of appropriations, make grants
			 in amounts not to exceed $20,000 to communities, nonprofit organizations, and
			 commemorative commissions formed by the States to develop programs to assist in
			 the commemoration;
						(G)subject to the
			 availability of appropriations, make grants in amounts not to exceed $20,000 to
			 research and scholarly organizations to research, publish, or distribute
			 information relating to the early history of the voyage of Champlain;
			 and
						(H)provide technical
			 assistance to the States, localities, and nonprofit organizations to develop
			 programs and facilities to further the commemoration.
						(2)Coordination and
			 consultation with Lake Champlain Basin ProgramThe Commission
			 shall coordinate and consult with the Lake Champlain Basin Program in providing
			 grants and technical assistance under subparagraphs (F), (G), and (H) of
			 paragraph (1) for the conduct of activities relating to the commemoration of
			 the voyage of Samuel de Champlain.
					(e)Commission
			 personnel matters
					(1)Compensation of
			 members of the Commission
						(A)In
			 generalExcept as provided in subparagraph (B), a member of the
			 Commission shall serve without compensation.
						(B)Federal
			 employeesA member of the Commission who is an officer or
			 employee of the Federal Government shall serve without compensation in addition
			 to the compensation received for the services of the member as an officer or
			 employee of the Federal Government.
						(C)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
						(2)Staff
						(A)In
			 generalThe chairperson of the Commission may, without regard to
			 the civil service laws (including regulations), appoint and terminate an
			 executive director and such other additional personnel as are necessary to
			 enable the Commission to perform the duties of the Commission.
						(B)Confirmation of
			 executive directorThe employment of an executive director shall
			 be subject to confirmation by the Commission.
						(3)Compensation
						(A)In
			 generalExcept as provided in subparagraph (B), the chairperson
			 of the Commission may fix the compensation of the executive director and other
			 personnel without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates.
						(B)Maximum rate of
			 payThe rate of pay for the executive director and other
			 personnel shall not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
						(4)Detail of
			 government and Lake Champlain Basin Program employees
						(A)Federal
			 employees
							(i)In
			 generalAt the request of the Commission, the head of any Federal
			 agency may detail, on a reimbursable or nonreimbursable basis, any of the
			 personnel of the agency to the Commission to assist the Commission in carrying
			 out the duties of the Commission under this Act.
							(ii)Civil service
			 statusThe detail of an employee under clause (i) shall be
			 without interruption or loss of civil service status or privilege.
							(B)State
			 employeesThe Commission may—
							(i)accept the
			 services of personnel detailed from States (including subdivisions of States);
			 and
							(ii)reimburse States
			 for services of detailed personnel.
							(C)Lake Champlain
			 Basin Program employeesThe Commission may—
							(i)accept the
			 services of personnel from the Lake Champlain Basin Program; and
							(ii)reimburse the
			 Lake Champlain Basin Program for services of detailed personnel.
							(5)Volunteer and
			 uncompensated servicesNotwithstanding section 1342 of title 31,
			 United States Code, the Commission may accept and use voluntary and
			 uncompensated services as the Commission determines necessary.
					(6)Support
			 servicesThe Director of the National Park Service shall provide
			 to the Commission, on a reimbursable basis, such administrative support
			 services as the Commission may request.
					(f)Procurement of
			 Temporary and Intermittent ServicesSubject to the availability
			 of appropriations, the chairperson of the Commission may procure temporary and
			 intermittent services in accordance with section 3109(b) of title 5, United
			 States Code, at rates for individuals that do not exceed the daily equivalent
			 of the annual rate of basic pay prescribed for level V of the Executive
			 Schedule under section 5316 of that title.
				(g)FACA
			 nonapplicabilitySection 14(b) of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Commission.
				(h)No effect on
			 authorityNothing in this section supersedes the authority of the
			 States or the National Park Service concerning the commemoration.
				(i)TerminationThe
			 Commission shall terminate on December 31, 2010, and shall transfer all
			 documents and materials of the Commission to the National Archives or other
			 appropriate Federal entity.
				203.Audit of
			 CommissionThe Inspector
			 General of the Department of the Interior shall perform an annual audit of the
			 Commission, shall make the results of the audit available to the public, and
			 shall transmit such results to the Committee on Government Reform of the House
			 of Representatives.
			204.Authorization
			 of appropriationsThere is
			 authorized to be appropriated $500,000 for each of fiscal years 2006 through
			 2011 to carry out this title, of which—
				(1)45 percent shall
			 be for New York activities relating to the Samuel de Champlain
			 commemoration;
				(2)45 percent shall
			 be for Vermont activities relating to the Samuel de Champlain commemoration;
			 and
				(3)10 percent shall
			 be for distribution by the Commission in accordance with this Act for
			 activities relating to the commemoration.
				IIIHudson-Fulton
			 400th Commemoration Commission
			301.DefinitionsIn this title:
				(1)CommemorationThe
			 term commemoration means the commemoration of—
					(A)the 200th
			 anniversary of Robert Fulton’s voyage in the CLERMONT; and
					(B)the 400th
			 anniversary of Henry Hudson’s voyage in the HALF MOON.
					(2)CommissionThe
			 term Commission means the Hudson-Fulton 400th Commemoration
			 Commission established by section 302(a).
				(3)GovernorThe
			 term Governor means the Governor of the State of New York.
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(5)StateThe
			 term State—
					(A)means the State of
			 New York; and
					(B)includes agencies
			 and entities of each such State.
					302.Hudson-Fulton
			 400th Commemoration Commission
				(a)In
			 GeneralThe Secretary shall establish a commission to be known as
			 the Hudson-Fulton 400th Commemoration Commission.
				(b)Membership
					(1)In
			 generalThe Commission shall be composed of 16 members, of
			 whom—
						(A)1 member shall be
			 appointed by the Secretary, after consideration of the recommendation of the
			 Governor;
						(B)6 members shall be
			 appointed by the Secretary, after consideration of the recommendations from the
			 Members of the House of Representative whose districts encompass the Hudson
			 River Valley;
						(C)2 members shall be
			 appointed by the Secretary, after consideration of the recommendations from the
			 Members of the Senate from New York;
						(D)2 members shall be
			 employees of the National Park Service, of whom—
							(i)one
			 shall be the Director of the National Park Service (or a designee of the
			 Director); and
							(ii)one
			 shall be an employee of the National Park Service having experience relevant to
			 the commemoration, who shall be appointed by the Secretary;
							(E)2 members shall be
			 appointed by the Secretary from among individuals who have an interest in,
			 demonstrated their support for, and demonstrated expertise appropriate to, the
			 commemoration, of whom—
							(i)one
			 shall be knowledgeable of the Hudson River Valley National Heritage Area;
			 and
							(ii)one
			 shall be knowledgeable of New York City as it relates to the
			 commemoration;
							(F)one member shall
			 be the chairperson of the commemorative commission formed by New York, or the
			 designee of the chairperson; and
						(G)two members shall
			 be appointed by the Secretary, after consideration of the recommendation of the
			 mayor of the City of New York and after consultation with Members of the House
			 of Representatives whose districts encompass the City of New York.
						(2)Term;
			 vacancies
						(A)TermEach
			 member of the Commission shall be appointed for the life of the
			 Commission.
						(B)Vacancies
							(i)In
			 generalA vacancy on the Commission shall be filled in the same
			 manner in which the original appointment was made.
							(ii)Partial
			 termA member appointed to fill a vacancy on the Commission shall
			 serve for the remainder of the term for which the predecessor of the member was
			 appointed.
							(3)Meetings
						(A)In
			 generalThe Commission shall meet—
							(i)at
			 least twice each year; or
							(ii)at
			 the call of the chairperson or the majority of the members of the
			 Commission.
							(B)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold the
			 initial meeting of the Commission.
						(4)Chairperson and
			 vice chairperson
						(A)In
			 generalThe Commission shall elect the chairperson and the vice
			 chairperson of the Commission on an annual basis.
						(B)Vice
			 chairpersonThe vice chairperson shall serve as the chairperson
			 in the absence of the chairperson.
						(5)QuorumA
			 majority of voting members shall constitute a quorum, but a lesser number may
			 hold meetings.
					(6)Voting
						(A)In
			 generalThe Commission shall act only on an affirmative vote of a
			 majority of the voting members of the Commission.
						(B)Nonvoting
			 memberThe individual appointed under subparagraph (D)(ii) of
			 paragraph (1) shall be a nonvoting member, and shall serve only in an advisory
			 capacity.
						(c)Duties
					(1)In
			 generalThe Commission shall—
						(A)plan, develop, and
			 execute programs and activities appropriate to commemorate the 400th
			 anniversary of the voyage of Henry Hudson, the first European to sail up the
			 Hudson River, and the 200th anniversary of the voyage of Robert Fulton, the
			 first person to use steam navigation on a commercial basis;
						(B)facilitate
			 Hudson-Fulton-related activities throughout the United States;
						(C)coordinate its
			 activities with the State commemoration commission and appropriate Federal
			 Government agencies, including the Departments of Agriculture, Defense, State,
			 and Transportation, the National Park Service with respect to the Hudson River
			 Valley National Heritage Area, and the American Heritage Rivers Initiative
			 Interagency Committee established by Executive Order 13061, dated September 11,
			 1997, the National Endowment for the Humanities and the National Endowment for
			 the Arts, and the Smithsonian Institution;
						(D)encourage civic,
			 patriotic, historical, educational, artistic, religious, economic, and other
			 organizations throughout the United States to organize and participate in
			 anniversary activities to expand the understanding and appreciation of the
			 significance of the voyages of Henry Hudson and Robert Fulton;
						(E)provide technical
			 assistance to States, localities, and nonprofit organizations to further the
			 commemoration;
						(F)coordinate and
			 facilitate for the public scholarly research on, publication about, and
			 interpretation of, the voyages of Henry Hudson and Robert Fulton;
						(G)ensure that the
			 Hudson-Fulton 2009 commemorations provide a lasting legacy and long-term public
			 benefit by assisting in the development of appropriate programs and facilities;
			 and
						(H)assist in ensuring
			 that the observances of the voyage of Henry Hudson are inclusive and
			 appropriately recognize the experiences and heritage of all people present when
			 Henry Hudson sailed the Hudson River.
						(2)Strategic plan
			 and annual performance plansThe Commission shall prepare a
			 strategic plan in accordance with section 306 of title 5, United States Code,
			 and annual performance plans in accordance with section 1115 of title 31,
			 United States Code, for the activities of the Commission carried out under this
			 Act.
					(3)Reports
						(A)Annual
			 reportThe Commission shall submit to the Congress an annual
			 report that contains a list of each gift, bequest, or devise with a value of
			 more than $250, together with the identity of the donor of each such gift,
			 bequest, or devise.
						(B)Final
			 reportNot later than September 30, 2010, the Commission shall
			 submit to the Secretary a final report that contains—
							(i)a
			 summary of the activities of the Commission;
							(ii)a
			 final accounting of funds received and expended by the Commission; and
							(iii)the findings and
			 recommendations of the Commission.
							(d)Powers of the
			 Commission
					(1)In
			 generalThe Commission may—
						(A)solicit, accept,
			 use, and dispose of gifts, bequests, or devises of money or other real or
			 personal property for the purpose of aiding or facilitating the work of the
			 Commission;
						(B)appoint such
			 advisory committees as the Commission determines to be necessary to carry out
			 this Act;
						(C)authorize any
			 member or employee of the Commission to take any action that the Commission is
			 authorized to take by this Act;
						(D)subject to the
			 availability of appropriations, procure supplies, services, and property, and
			 make or enter into contracts, leases, or other legal agreements, to carry out
			 this Act except that any contracts, leases, or other legal agreements made or
			 entered into by the Commission shall not extend beyond the date of the
			 termination of the Commission;
						(E)use the United
			 States mails in the same manner and under the same conditions as other Federal
			 agencies;
						(F)subject to
			 approval by the Commission and the availability of appropriations, make grants
			 in amounts not to exceed $20,000 to communities, nonprofit organizations, and
			 commemorative commissions formed by the State to develop programs to assist in
			 the commemoration;
						(G)subject to the
			 availability of appropriations, make grants in amounts not to exceed $20,000 to
			 research and scholarly organizations to research, publish, or distribute
			 information relating to the early history of the voyages of Hudson and Fulton;
			 and
						(H)provide technical
			 assistance to the State, localities, and nonprofit organizations to develop
			 programs and facilities to further the commemoration.
						(e)Commission
			 personnel matters
					(1)Compensation of
			 members of the Commission
						(A)In
			 generalExcept as provided in subparagraph (B), a member of the
			 Commission shall serve without compensation.
						(B)Federal
			 employeesA member of the Commission who is an officer or
			 employee of the Federal Government shall serve without compensation in addition
			 to the compensation received for the services of the member as an officer or
			 employee of the Federal Government.
						(C)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
						(2)Staff
						(A)In
			 generalThe chairperson of the Commission may, without regard to
			 the civil service laws (including regulations), appoint and terminate an
			 executive director and such other additional personnel as are necessary to
			 enable the Commission to perform the duties of the Commission.
						(B)Confirmation of
			 executive directorThe employment of an executive director shall
			 be subject to confirmation by the Commission.
						(3)Compensation
						(A)In
			 generalExcept as provided in subparagraph (B), the chairperson
			 of the Commission may fix the compensation of the executive director and other
			 personnel without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates.
						(B)Maximum rate of
			 payThe rate of pay for the executive director and other
			 personnel shall not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
						(4)Detail of
			 government employees
						(A)Federal
			 employees
							(i)In
			 generalAt the request of the Commission, the head of any Federal
			 agency may detail, on a reimbursable or nonreimbursable basis, any of the
			 personnel of the agency to the Commission to assist the Commission in carrying
			 out the duties of the Commission under this Act.
							(ii)Civil service
			 statusThe detail of an employee under clause (i) shall be
			 without interruption or loss of civil service status or privilege.
							(B)State
			 employeesThe Commission may—
							(i)accept the services
			 of personnel detailed from the State (including subdivisions of the State);
			 and
							(ii)reimburse the
			 State for services of detailed personnel.
							(5)Volunteer and
			 uncompensated servicesNotwithstanding section 1342 of title 31,
			 United States Code, the Commission may accept and use voluntary and
			 uncompensated services as the Commission determines necessary.
					(6)Support
			 servicesThe Director of the National Park Service shall provide
			 to the Commission, on a reimbursable basis, such administrative support
			 services as the Commission may request.
					(f)Procurement of
			 temporary and intermittent servicesSubject to the availability
			 of appropriations, the chairperson of the Commission may procure temporary and
			 intermittent services in accordance with section 3109(b) of title 5, United
			 States Code, at rates for individuals that do not exceed the daily equivalent
			 of the annual rate of basic pay prescribed for level V of the Executive
			 Schedule under section 5316 of that title.
				(g)FACA
			 nonapplicabilitySection 14(b) of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Commission.
				(h)No Effect on
			 AuthorityNothing in this section supersedes the authority of the
			 States or the National Park Service concerning the commemoration.
				(i)TerminationThe
			 Commission shall terminate on December 31, 2010, and shall transfer all
			 documents and materials of the Commission to the National Archives or other
			 appropriate Federal entity.
				303.Audit of
			 CommissionThe Inspector
			 General of the Department of the Interior shall perform an annual audit of the
			 Commission, shall make the results of the audit available to the public, and
			 shall transmit such results to the Committee on Government Reform of the House
			 of Representatives.
			304.Authorization
			 of appropriationsThere is
			 authorized to be appropriated $500,000 for each of fiscal years 2006 through
			 2011 to carry out this title, of which—
				(1)80 percent shall
			 be for Hudson Valley activities relating to the commemoration;
				(2)10 percent shall
			 be for New York City activities relating to the commemoration; and
				(3)10 percent shall
			 be for distribution by the Commission in accordance with this Act for
			 activities relating to the commemoration.
				
